PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_ANX_01_NA_NA_EN.txt. A./B. 62.—LIGHTHOUSES CASE (FRANCE—GREECE) 56

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuMENTS SUBMITTED ON BEHALF OF THE FRENCH GOVERNMENT.

Io.
II.
12.
13.
14.
15.

16.

17.
18.
19.
20.

27.

A.—In the writien proceedings :

Concession contract of August 8th/zoth, 1860.

Additional Convention of June 3oth/July 12th, 1879, to be annexed to
the Lighthouse Convention concluded on August 8th/zoth, 1860.
Contract of October 13th/25th, 1894, concerning the extension of the
Lighthouse Concession.

Provisional law of April …st/r4th, 1913, concerning the extension by
twenty-five years of the duration of the Lighthouse Concession, and
concerning the advance of £500,000 (T.).

Contract of April rst/14th, 1913, concerning the extension of the Light-
house Concession.

Contract for an advance of £500,000 (T.) (April 2nd/15th, 1329/1913).
Letter from the Turkish Minister of Finance to MM. Collas and Michel
(April 2nd/r5th, 1913).

Letter from the Turkish Minister of Finance to M. P. de Vauréal
(April 2nd/rs5th, 1913).

Letter from the Greek Minister to M. Delcassé, French Minister for
For. Aff. (Dec. r4th, 1914).

Letter from the Lighthouse Administration to the Greek Minister in
Paris (Dec. 22nd, 1914).

Law of December 22nd, 1914/January 4th, 19175, concerning the exten-
sion by twenty-five years of the duration of the Lighthouse Concession,
and concerning the advance of £500,000 (T.).

Extracts from the Peace Treaty of Lausanne (July 24th, 1923).
Protocol XII relating to certain concessions granted in the Ottoman
Empire, attached to the Treaty of Lausanne of July 24th, 1923.
Letter from the Lighthouse’ Administration to the Greek Minister in
Paris (Jan. 16th, 1924).

Letter from the Greek Minister in Paris to the Lighthouse Administra-
tion (Jan. roth, 1924).

Letter from the Greek Director of Transport (Ministry of National
Economy) to the General Agency of Lighthouses at Salonica (March 6th,
1924).

Letter from the Lighthouse Administration to the Greek Minister in
Paris (March 24th, 1924).

Letter from the Greek Minister in Paris to the Lighthouse Administra-
tion (March 30th, 1924).

Note from the Greek Minister for For. Aff. to the French Minister in
Athens (March 31st, 1924).

Letter from the French Prime Minister and Minister for For. Aff. to
the French Minister in Athens (April 4th, 1924).

Note from the French Chargé d’aff..in Athens to the Greek Ministry
for For. Aff. (April 30th, 1924). :

56
22.
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.

33:

34.
35:
36.
37.
38.
39.
40.
41.
42.
‘43.
44.
45.

46.

A./B. 62.—LIGHTHOUSES CASE (FRANCE—GREECE) 57

Despatch from M. de Marcilly, French Minister in Athens, to M. Poin-
caré, French Prime Minister and Minister for For. Af. (May 2nd, 1924).
Letter from the Lighthouse Administration to the French Prime Minister
and Minister for For. Aff. (May 2oth, 1924).

Despatch from M. de Marcilly, French Minister in Athens, to M. Lefebvre
du Prey, French Minister for For. Aff. (June 12th, 1924).

Note verbale from the Greek Minister for For. Aff. to the French Legation
in Athens (June 21st, 1924).

Despatch from M. de Marcilly, French Minister in Athens, to M. Herriot,
French Prime Minister and Minister for For. Aff. (July 29th, 1924).
Letter from Commander Botassis, Naval Attaché to the Greek Legation
in Paris, to the General Lighthouse Administration (Aug. 5th, 1924).
Letter from the General Lighthouse Administration to Commander
Botassis (August 2oth, 1924).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (Sept. 7th, 1924).

Despatch from M. de Marcilly, French Minister in Athens, to M. Herriot,
French Prime Minister and Minister for For. Aff. (Nov. 13th, 1924).

Letter from the General Lighthouse Administration to M. Politis, Greek

Minister in Paris (May rgth, 1925).

‘Letter from M. Politis, Greek Minister in Paris, to the General Light-

house Administration (May 25th, 1925).

Letter from the Director of Mercantile Marine in the Greek Ministry
of National Economy to M. P. Anger, Secretary-General of the Light-
house Administration of the former Ottoman Empire (June 16th, 1925).
Note from the French Legation in Athens to. the Greek Minister for
For. Aff. (July 30th, 1925). .
Note from M. Rentis, Greek Minister for For. Aff., to the French
Minister in Athens (Aug. 17th, 1925).

Note from the French Legation in Athens to the Greek Minister for
For. Aff. (Aug. 18th, 1925).

Letter from M. de Chambrun, French Minister in Athens, to M. Rentis,
Greek Minister for For. Aff. (Oct. 3rd, 1925).

Letter from M. Rentis, Greek Minister for For. Aff., to M. de Chambrun,
French Minister in Athens (Oct. 12th, 1925).

Note from the French Legation in Athens to the Greek Minister for
For. Aff. (Oct. 20th, 1925).

Letter from M. de Chambrun, French Minister in Athens, to Admiral
Hadji Kyriacos, Greek Minister for For. Aff. (Oct. 30th, 1925).

Letter from M. de Chambrun, French Minister in Athens, to M. Micha-
lacopoulo, Greek Minister for For. Aff. (Dec. 13th, 1926).

Letter from M. Clément-Simon, French Minister in Athens, to M. Micha-

. lacopoulo, Greek Minister for For. Aff. (May 23rd, 1927).

Letter from M. Zaimis, Greek Minister for For. Aff., to M. Clément-
Simon, French Minister in Athens (June r6th, 1927).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (March 26th, 1928).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (April. 30th, 1928).

Note verbale from the Greek Ministry for For. Aff. to the French
Minister in Athens (June 13th, 1928). ;

57
47:

48.

A./B. 62.—LIGHTHOUSES CASE (FRANCE—GREECE) _ 58

Note from the French Legation in Athens to the Greek Minister for
For. Aff. (Oct. 29th, 1928).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (Dec. 5th, 1928).

Note verbale from the Greek Minister for For. Aff. to the French Minister
in Athens (Jan. 2nd, 1929).

Letter from M. Clément-Simon, French Minister in Athens, to M. Cara-
panos, Greek Minister for For. Aff. (Jan. 30th, 1929).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (April goth, 1929).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (April 30th, 1929).

Note verbale from the Greek Minister for For. Aff. to the French Minister
in Athens (May ioth, 1929).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (Oct. 24th, 1929).

Note verbale from the Greek Minister for For. Aff. to the French Minister
in Athens (Dec. 2nd, 1929). | ;
Note from the French Minister in Athens to the Greek Minister for
For. Aff. (March 3rd, 1930).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (March 7th, 1930).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (March 14th, 1930).

Note verbale from the Greek Minister for For. Aff. to the French Minis-
ter in Athens (March 31st, 1930).

Note from the French Minister in Athens to the Greek Minister for
For. Aff. (Feb. roth, 1931).

Note verbale from the Greek Minister for For. Aff. to the French Minis-
ter in Athens (March 6th, 1931).

Note from the French Minister in Athens to the Greek Minister for

‘For. Aff. (April oth, 1931).

Note verbale from the Greek Minister for For. Aff. to the French Minis-
ter in Athens (April 16th, 1931). ,

Legal opinion by Maitre Manasse, Advocate at Constantinople (April 23rd,
1928).

Observations on the Greek Government’s Case, by Maître Manasse,
Advocate at Constantinople.

B.—During the oval proceedings :

Copy of an agreement between the Turkish Government and the General
Administration of Turkish Lighthouses. (July r1th, 1923).

Copy of an agreement (additional articles to the contract of April 14th,
1913) between the same Parties as above (July rith, 1923). |

Copy of an agreement between the Governor of the Italian Islands
in the Aegean Sea and the General Administration of Lighthouses on
the Italian Islands in the Aegean Sea (Oct. ist, 1927) (with letters
exchanged).

Copy of a convention for the readaptation of concessionary acts of the
Palestine Lighthouse Administration (Dec. 6th, 1930) (with an appendix).

58°
A./B. 62.—LIGHTHOUSES CASE (FRANCE—GREECE) 59

5. Convention for the readaptation of the concessionary acts of the Light-
house Administration of the Syrian Coast, Great Lebanon, and the
Alaouites (in French and in Turkish) (printed pamphlet).

6. Letter from the Greek Minister in Paris to the Lighthouse Administra-
tion (Sept. 27th, 1913).

7. Letter from the Ottoman Minister of Marine to the Directorate of
Lighthouses at Constantinople (May goth, 1914).

8. Arbitral award delivered by M. Eug. Borel concerning the apportion-
ment of the annuities of the Ottoman Public Debt (Geneva, April 18th,
1925).

9. Copy of Annex A to the Treaty signed at Constantinople on Sep-
tember 4th, 1860, between the Ottoman Government and the Light-
house Administration.

10. Photographic reproduction of the instrument renewing the Lighthouse
Concession (Oct. 13th/25th, 1894).

11. Minutes of the Financial Commission on Balkan Affairs (Paris, Impr.
nation., 1913).

II.—DocuMENTS FILED ON BEHALF OF THE GREEK GOVERNMENT.
A.—In the written proceedings :

I. First concession (Aug. 2oth, 1860/Sept. 4th, 1884). Treaty between the
Ottoman Government and the Lighthouse Administration of the Ottoman
Empire.

2. Second concession. Contract prolonging the concession (Sept. 4th, 1884/
Sept. 4th, 1899).

3. Third concession (Sept. 4th, 1899/Sept. 4th, 1924), and supplementary
agreement.

4. Fourth concession (Sept. 4th, 1924/Sept. 4th, 1949). Contract concerning
.the prolongation of the Lighthouse Concession, and supplementary
agreement.

5. Letter concerning the allocation of the Aegean islands to Greece, from
the Ministers of the six Great Powers in Athens to the Greek Minister
for For. Aff. (Jan. 31st/Feb. 13th, 1914).

6. Letter from the Greek Minister for For.. Aff. to the Ministers of the
six Great Powers in Athens, with two annexes (Feb. 8th/21st, 1914).

7. Note from the French Minister in Athens to the Greek Minister for
For. Aff. (April r1th/2q4th, 1914).

8. Letter from the Greek Minister in Paris to the Greek Minister for For.
Af. in Athens (May zgth/June 11th, 1913).

g. Greek note concerning the conversations with the French Lighthouse
Company (Paris, Jan. xsth/28th, 1914).

10. Extracts from the Yellow Book of the French Ministry for For. Aff.,
concerning the regions annexed to Greece (Diplomatic Documents—
Balkan Affairs; Paris, Impr. nation., 1922) :

(a) Note from the French Prime Minister to the French Ambassadors
in St. Petersburg, London, Berlin, Vienna and Rome (Paris, Nov. 5th,
1912) (Vol. I, No. 233, p. 139).

(b) Note from the French Chargé d’affaires in London to the French
Prime Minister (London, Dec. 23rd, 1912) (Vol. II, No. 35, p. 26).

(c) Letter from the French Ambassador in Constantinople to the
French Prime Minister (Pera, Jan. 17th, 1913), and joint note to the
Sublime-Porte (Vol. II, No. 67, p. 45).

59
II.

12.

13.

14.

15.
16.

A./B. 62.—LIGHTHOUSES CASE (FRANCE—-GREECE) 60

(&) Note in reply from the Sublime-Porte (Constantinople, Jan. 3oth,
1913) (Vol. II, No. 92, p. 62).

(e) Note from the French Ambassador in London to the French
Minister for For. Aff. (Feb. 27th, 1913) (Vol. II, No. 137, p. 9o).

(f) Memorandum presented by the Turkish Embassy (Vol. II, No. 138,
p. 191). .

(g) Note from the French Ambassador in Constantinople to the French
Minister for For. Aff. (March 16th, 1913) (Vol. II, No. 170, p. 110).

(h) Note from the French Ambassador in Constantinople to the French
Minister for For. Aff. (March 31st, 1913) (Vol. II, No. 194, p. 125).

(4) Note from the French Minister for For. Aff. to the French Ambas-
sadors in London, Berlin, Vienna, St. Petersburg, Rome and Constan-
tinople, and to the French Ministers in Sofia, Belgrade, Athens, Cetinje
and Bucharest (Paris, April ist, 1912) (Vol. II, No. 195, p. 126).

Telegram from M. Roussos, Greek Minister for For. Aff., to the Greek
Legation in Paris (Athens, Sept. 27th, 1924).

List of lighthouses found by Greece in the territories acquired by her
after the Balkan Wars.

List of lighthouses erected by Greece on the coasts of the territories
acquired by her after the Balkan Wars.

Treaty of London (May 17th/30th, 1913), Art. 1 to 5.

Treaty of Athens (Nov. 1st/r4th, 1913), Art. 15 and 16.

Extract from the Acts of the Conference of Lausanne (and Series, Vol. I,
p. 182). Second Committee, P.-V. No. 1, Meeting of April 24th, 1923.

B.— During the oval proceedings :

Copy of the provisional law published in the paper Takvimi Vakayi of
19 cemazevilevvel 1331 and May 1329, with a certified correct French
translation.

Copy of the article published on the first page of the paper Takvimt
Vakayi on January 26th, 1330, with a certified correct French trans-
lation.

Arbitral awards made by M. Undén in the case of the Rhodope forests
(Upsala, 1932 and 1933).

Report by the Naval Attaché to the Greek Legation in Paris (July goth,
1924) (French certified translation).

Extracts from the report of the Committee for concessions and contracts
of the Financial Commission for Balkan Affairs (June 4th/July 18th,
1913) (Paris, Impr. nation.).

Copy of the Ottoman law governing public utility concessions (June roth,
1326/1910—French translation).

TII.—DocuMENTS PLACED AT THE COURT’S DISPOSAL BY THE REGISTRAR.

I.
2.

Charts of the eastern Mediterranean.

Collection of the Acts of the Conference of Lausanne (1923) (ist Series,
Vol. IIIT; 2nd Series, Vol. I). °

60
